Dismissed and Memorandum Opinion filed May 14, 2009







Dismissed
and Memorandum Opinion filed May 14, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00077-CV
____________
 
LINDA NICOLA and BETTY FRICKS,
Appellants
 
V.
 
ROBERT MOUSNER and RICHARD MOUSNER, Appellees
 

 
On Appeal from the
85th District Court
Brazos County,
Texas
Trial Court Cause
No. 08-000548-CV-85
 

 
M E M O R
A N D U M   O P I N I O N




This is
an appeal from a judgment signed November 24, 2008.  The clerk=s record was filed on February 6,
2009.  Appellant failed to make financial arrangements for the filing of the
reporter=s record.  On February 25, 2009, the
court notified appellant that we would consider and decide those issues that do
not require a reporter=s record unless appellant provided this court with proof of
payment for the record by March 12, 2009.  No response to this notice was
received.  Thus, on March 19, 2009, this Court ordered appellant to file a
brief on or before April 20, 2009, or the Court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b).  No brief was filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Anderson, Guzman, and
Boyce.